Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3. 	Claim(s) 1-3, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urriola US 5,030,343.  Urriola disclose a system for forming and maintaining hardscape over loosely compacted soil, Abstract, lines 1-3, the system comprising:
A base (7/8).
At least one leg (3) extending upwardly from said base (7/8).
At least one top member (1) affixed to the at least one leg and defining a plurality of 
	openings (4) therethrough.
A 2nd top member, such as a filter membrane configured to support soil or aggregate 
and permit water drainage from through the top and out the sides of the system, 
such that roadway, embankments or rooftop gardens can be protected from flooding and freezing.  Col. 2, lns. 9-69.
Wherein the openings (4) of the top member are configured to be larger than the grain 
size of the soil supported above the 2nd top member.
What Urriola does not disclose is if the system is configured to maintain soil within the system while traffic or hardscape is supported thereon.  However, Urriola discloses the system is made of rigid plastic and, if supported upon a rigid substrate, such as a concrete roof or road, the system is capable of supporting 38,000 Kg/m2.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Urriola is configured to support traffic loads or hardscape, while maintaining any soil placed inside the system in a loosely compacted state.
	
With respect to claims 2, 3 although Urriola does not disclose what percentage of the interior volume of system, is open; Urriola does disclose the system can be up to 300 mm2. and approximately thirty mm tall.  And is made of unreinforced plastic such as poly propylene.  See Col. 3, ln. 24-43.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Urriola is at least 85% free space, in order to provide adequate water drainage/storage space for the intended use.

With respect to claim 5 Urriola disclose the system can support 38,000 Kg/m2.  

With respect to claim 8 Urriola disclose the system can be expanded by attaching adjacent base and top members, since both have a plurality of alternating tongues (10) and grooves (12).  Col. 3, lns. 49-59.

4. 	Claim(s) 4, 6, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urriola US 5,030,343 in view of Krichten et al. US 2007/0181197.  
Urriola discloses the system is made of unreinforced plastic such as polypropylene and can support 38,000 Kg/m2.   See Col. 3, ln. 24-43.  But does not disclose the use of Polyethylene.  However, Krichten et al. teach an underground water storage system comprising a base (22), a plurality of hollow legs (26) and at least one top member (20).
Wherein the system is configured to slow release of the stored ground water.  See [0002-0005].  The system being made of polypropylene, polyethylene, combinations thereof or any material that can be injection molded, extruded or pultruded.  [0023].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Urriola from High density polyethylene as taught Krichten et al. since polypropylene and HDPE are art recognized equivalents.

With respect to claims 6, 7, 11 Urriola discloses the system is integrally made of unreinforced plastic such as polypropylene and can support 38,000 Kg/m2.   See Col. 3, ln. 24-43.  But does not disclose making the system in a plurality of pieces that can be assembled in situ.  However, Krichten et al. teach an underground water storage system comprising a base (22), a plurality of hollow legs (26) and at least one top member (20).  Wherein the system is configured to slow release of the stored ground water.  See [0002-0005].  Wherein the legs are hollow and of any desirable cross section, such that the legs (26) are retained in the top and bottom members by posts 

(28) which are in turn configured to receive fasteners, adhesives or the like.  The base (22) comprising a plurality of cross members (See Fig. 3A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Urriola from a plurality of pieces, as taught by Krichten et al. in order to facilitate manufacturing, storage and installation.

5. 	Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urriola US 5,030,343 in view of Ray et al. 9,775,303.  
Urriola discloses the system is made of unreinforced plastic such as polypropylene and top member and base include tongue and groove elements (10, 11) in an alternating pattern to facilitate connecting adjacent modules.   See Col. 3, ln. 24-43.  But does not disclose snap fittings and legs having projections.  However, Ray et al. teach it is known to form underground support systems with hollow legs having projections (320) extending thereon as well as the use of snap fittings (120) to facilitate connecting adjacent units together.  See Figs. 103; Col. 5, ln. 29-Col. 7, ln. 35.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Urriola with the reinforcements taught by Ray et al. in order to increase load strength and prevent separation of adjacent units.

Response to Arguments
6. 	Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. Applicant argues Urriola’s disclosure does not disclose a “second top member affixable to the one or more top members to cover the opening”.
Applicant further argues claim 1 also recites the “wherein the one or more legs, the one or more first top members, and the second top member are configured to accept and support both a hardscape formed on the one or more first top members and the second top member, and a traffic load thereon”.
	However, the claimed limitations do not prove any means or standard by which the members are “configured to accept and support”.
Whereas Urriola clearly discloses the system is configured to support 38,000 kg/m2, Col. 3, lns. 24-33 and is made of polypropylene.
*  It is noted claim 1 does not define what is within the scope of “hardscape” and “traffic load”.  It is further noted claim 1 does not claim the hardscape and traffic load, only requires a configuration for accepting and supporting an undefined hardscape and undefined traffic load i.e. pedestrian, sports, small vehicles, heavy vehicles, rail.
	Hence, when the subject matter Applicant believes is patentable, is solely defined in functional terms, with no corresponding structural characteristics, features or material means, to perform or provide for said functional abilities claimed.  Applicant can then not persuasively argue the prior art does not disclose or teach the claimed functional features, without demonstrating in the disclosure of the prior art, said claimed functional features are not obvious or inherent to the prior art.  
Urriola discloses the system is configured to support 38,000 kg/m2, Col. 3, lns. 24-33.  
	Applicant argues against the rejection of claims 4, 6, 7, 11 suggesting Urriola does not disclose “a second member affixable to the one or more top members to cover the opening”.
	The Examiner does not concur.  “the 2nd top member” is undefined other than to be “affixable” to an also undefined “on or more top members” for the intended use of covering an opening in the one or more top members.  
The claim does not preclude any structure capable or otherwise configured to be “affixable” to the top member(s).  Which again are not defined in the claim other than harboring “an opening”.
	Urriola discloses that depending on the intended use of the device and a particular substrate the device is supported on, additional top and bottom members, such as membranes, can be “employed above and below the disclosed system.  Col. 2, lns. 10-25.  Urriola further discloses “It will be noted that the square perforate areas (4) are interposed with substantially square load-bearing sections (5), such that the resulting configuration of the 1st planar surface (1), i.e. the 1st top member, is checkered”.  See Fig. 2.
	Applicant then argues Krichten et al. does not cure Urriola’s deficiency, regarding the 2nd top member.  However, the Examiner does not concur.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claim 4 Urriola discloses the use of polypropylene, but not polyethylene.  Krichten et al. teaches their system can be made from either, or combinations of both, wherein the legs (26), which are hollow, support at least one top member (20).
With respect to claims 9, 10 Applicant repeats the alleged deficiency of Urriola above.  However, claims 9, 10 require bottom members to comprise snap fittings, and the one or more legs to have a cross-sectional shape having a plurality of protrusions.
Ray et al. teaches an underground support system having hollow legs and projections (320) and snap fittings (120).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the drainage system of Urriola with the hollow legs and snap fittings taught by Ray et al. to facilitate assembly, disassembly and load strength, depending upon intended use.
	Therefore, the arguments are not persuasive and the rejections are maintained.

7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				11/21/2022